Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/7/2022.
•	 Claims 1-18 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-18 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 and 10
• identifying conditions for slug precursor formation in a region where the multiphase fluid flow is separated;
in the event that conditions for slug precursor formation are identified, determining a slug birth rate in the multiphase fluid flow;
identifying conditions for slug bubble precursor formation in a region where the multiphase fluid flow is dispersed;
in the event that conditions for slug bubble precursor formation are identified, determining a slug bubble birth rate in the multiphase fluid flow, 
initiating a slug in a fluid flow model of the multiphase flow based at least partially on the slug birth rate; 
initiating a slug bubble in the fluid flow model of the multiphase fluid flow based at least partially on the slug bubble birth rate;

	The closest prior art of record -Lawrence et al. (Pub. No.: US 2015/0149138 A1) discloses systems, methods, and computer-readable media for modeling slug flow. The method includes receiving a fluid flow model comprising a representation of one or more conduits and a multiphase fluid flow therein, and determining a slug birth rate in the multiphase fluid flow. 
Another relevant prior art of record - Henrik et al. (Pub. No.: US 20160245073 A1) teaches a method and a system for analyzing multiphase fluid flow in pipeline systems, such as well systems, such as in oil well systems, such as to provide a measure of well performance. Additionally, a system and a method for oil field monitoring of individual well performance is disclosed.
Yet, another relevant prior art of record - Stein Tor Johansen (Pub. No.: US 20150286755 A1) relates to a method for simulation of multiphase fluid flow in pipelines enabling determination of pressure drop, fluid volume fractions, and heat and mass transfer coefficients in multiphase pipeline flows. 
Danielson et al. (Hydrodynamic slug flow modeling, BHR Group 2010, pp 345-356) conceptually presents a graphical technique out of which – given the superficial gas and liquid velocities – the overall hold-up, hold-up in the slug body, and hold-up in the bubble region between slugs can be determined. The model is compared to experimental slug data as well as against other empirical methods.
Taitel et al. (Slug floow modeling for downward inclined pipe flow: theoretical considerations, International Journal of Multiphase Flow 26 (2000) 833 -844) analyze  the physical phenomena of slug dissipation in downhill pipes, and proposing a method for calculating the downhill dissipation distance.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 10.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-18 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146